United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K [X] Annual Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Fiscal Year Ended December 31, 2012 [] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 333-176704 ORGANIC PLANT HEALTH, INC. (Exact name of registrant as specified in its charter) Nevada 27-2874167 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 7077 East Marilyn Road, Suite 140 Scottsdale, Arizona 85254 (Address of principal executive offices) (480) 779-0046 (Issuer's telephone number) Securities registered under Section12(b) of the Act: Title of each class Name of each exchange on which registered None Not Applicable Securities registered under Section12(g) of the Exchange Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [x] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [x]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this Chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy of information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. Yes []No [x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes []No [x] The aggregate market value of the voting common stock held by non-affiliates of the registrant as of June 29, 2012 was approximately $1,648,927 based upon the closing price the common stock. 55,762,941 shares of the registrants’ common stock were outstanding as of March 28, 2013. DOCUMENTS INCORPORATED BY REFERENCE None TABLE OF CONTENTS PART I: Item 1. Business Item 1A. Risk Factors Item 1B. Unresolved Staff Comments Item 2. Properties Item 3. Legal Proceedings Item 4. Mine Safety Disclosures PART II: Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Item 6. Selected Financial Data Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 7A. Quantitative and Qualitative Disclosures about Market Risk Item 8. Financial Statements and Supplementary Data Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III: Item 10. Directors, Executive Officers and Corporate Governance; Compliance with Section 16(A) of the Exchange Act Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV: Item 15. Exhibits and Financial Statement Schedules SIGNATURES Table of Contents This Annual Report on Form 10-K (this “Form 10-K”) contains forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, that involve risks and uncertainties. Many of the forward-looking statements are located in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements provide current expectations of future events based on certain assumptions and include any statement that does not directly relate to any historical or current fact. Forward-looking statements can also be identified by words such as “future,” “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “will,” “would,” “could,” “can,” “may,” and similar terms. Forward-looking statements are not guarantees of future performance and the Company’s actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include, but are not limited to, those discussed in Part I, Item 1A of this Form 10-K under the heading “Risk Factors,” which are incorporated herein by reference. Each of the terms the “Company”, “we” and “our” as used herein refers collectively to refers to Organic Plant Health, Inc., its subsidiary and predecessors, unless indicated otherwise. The Company assumes no obligation to revise or update any forward-looking statements for any reason, except as required by law. PART I Item 1.Business Company Background We produce, distribute and sell environmentally responsible products for ongoing care and maintenance of residential and commercial lawns, gardens and farms. Our products consist of granular and liquid fertilizers, soil conditioners and pest control products which are generally designed to promote and support soil and plant health in a variety of residential and commercial applications. We were founded in 2007 by Billy Styles and Alan Talbert in Charlotte, North Carolina. We operate a retail location in Matthews, North Carolina, a suburb of Charlotte, and a distribution facility near Charlotte. We also currently sell our products through 30+ retail partners such as Ace Hardware and independent lawn and garden centersin the North Carolina region. We currently service over4,500 residential customers andover 100 commercial landscapers. Our products, which are mostly organic and naturally based, are formulated and blended from raw materials produced and sourced in the U.S.Our products and education oriented focus is designed to appeal to green-minded consumers and businesses, as well as homeowners with do-it-yourself tendencies.We consider our business part of the “Green Economy” because many of our products support sustainable plant growth, have less impact on the environment than traditional chemical fertilizers and pest control products, and support conservation of water if used consistently. Business History The Company was incorporated in the State of Nevada on September 5, 2007 as New World Wine Group, Inc. and subsequently changed its name to QX Bio-Tech Group, Inc. on October 17, 2007. We further changed our name to Acumedspa Holdings, Inc. on July 30, 2009, and to Organic Plant Health Inc. on December 15, 2010. In July 2009, QX Bio-Tech Group, Inc. (“QX”) entered into a plan of exchange with Acumedspa Group LLC (“AcuMed”) and Consumer Care of America LLC (“CCA”), pursuant to which QX acquired 100% of the capital stock of AcuMed and CCA in exchange for 124,000 shares of QX common stock. QX then changed its name to Acumedspa Holdings, Inc (“Acumed Holdings”). In December 2010, Acumed Holdings entered into a share exchange agreement (the “Exchange”) with Organic Plant Health, LLC (“OPH”) under which Acumed Holdings received 100% of the membership interests in OPH in exchange for 79,700 shares of Acumed Holdings convertible preferred stock, representing approximately 76.5% (on a fully diluted basis) of the then outstanding shares of the Acumed Holdings’ common stock. As part of the Exchange, 100% of the assets and liabilities of AcuMed and CCA were acquired by a shareholder of Acumed Holdings. Acumed Holdings then changed its name to Organic Plant Health, Inc. On January 24, 2013 we entered into a share exchange agreement (the “Share Exchange”) with Kenactiv Innovations Inc. (“Kenactiv”), a privately held company headquartered in Scottsdale, Arizona. Under the terms of the Share Exchange, we issued 54,062,885 shares of our common stock, representing approximately 97% of our outstanding shares, to Kenactiv and Table of Contents we received 50,000,000 shares of Kenactiv’s common stock, representing approximately 52% of Kenactiv’s outstanding shares. As part of the Share Exchange, our officers were replaced by Kenactiv’s management and two of our three board members resigned. Billy Styles, our former Chairman, President and Chief Executive Officer was replaced as Chairman, President and Chief Executive Officer but remained a member of the Board of Directors. Kenactiv manufactures, imports and distributes products derived primarily from the kenaf plant. Kenactiv’s products include loose natural fiber, natural fiber “felts” or “mats”, sorbents, oil & gas drilling mud additives and custom applications utilizing kenaf. Kenactiv has expanded the potential uses of kenaf through proprietary processes and technologies which alter and enhance the natural properties of kenaf and allow them to tailor their products to meet customer’s specifications. Kenactiv’s products replace many petroleum, wood and other less sustainable natural products used in packaging, plastic composites, automotive parts, textiles and oil and gas drilling. Business Strategy In 2008 and early 2009 our plan was to open a chain of retail locations. In 2009 we changed our strategy to focus on building a distribution platform which would require less capital and allow us to grow more efficiently.We intend to continue to explore various distribution strategies to expand our business. These strategies could include relocating our distribution facility and closing or selling our retail location. We also intend to utilize third-party manufactures almost exclusively to produce our products. We believe this strategy will reduce our fixed costs and allow us to allocate more capital to sales, marketing and new product development. It also provides us the manufacturing capacity needed to work with large wholesale distributors. Competition We operate in the packaged goods sector of the consumer lawn and garden care market and in the organic agriculture sector. We compete against organic and non-organic fertilizers and weed control products sold by large national brands as well as smaller regional and less well known brands. Competitive Advantages We have focused solely on organic and natural based lawn and garden care since our inception and our senior management is passionate about the advantages of environmentally responsible plant care. We offer a complete line of organic based products that appeal to a wide range of consumers with a wide range of needs. We believe having a diverse line of products will help us build the Organic Plant Health brand. Sales and Marketing Our marketing strategy emphasizes educating consumers about plant and soil health as well as how to use our products and when to apply them. We use traditional as well as new media platforms in our education efforts. We believe focusing on plant and soil health helps consumers better understand the benefits of our products and the importance of applying them at the correct time. In the past, our marketing has relied heavily on the name recognition of Billy Styles in the Charlotte, North Carolina area. However, as we expand to areas where Mr. Styles is less known we are will shift our marketing and branding efforts to build and promote the Organic Plant Health brand in addition to Billy Styles’ personal brand as the visionary leader of the company. In 2011 we began working with a nationally recognized firm to create new product packaging and marketing materials to help us build the Organic Plant Health brand. We expect to begin utilizing the new packaging and marketing materials in 2013. We intend to launch a new corporate website in 2013. The new website will be consistent with our focus on educating consumers about our products, including particular focus on organic-based and hybrid lawn and garden care in general. We also plan to enhance the e-commerce functions on our website in 2013. Table of Contents Our strategy is to establish agreements with independent wholesale distributors who distribute products to independent retailers including hardware stores, lawn and garden centers and nurseries. We believe consumers, to whom our products appeal to most, shop at smaller, independent retailers with more knowledgeable staff as opposed to large “big-box” stores. Developing New Products We anticipate increased competition in the organic-based lawn and garden care market as more companies enter the market as a result of increased consumer interest in gardening, organic fruits and vegetables and environmentally friendly products in general. To keep pace we will need to allocate considerable resources to identifying, developing, testing and marketing new products. We believe our experience owning and operating an organic-based lawn and garden care retail store provides a certain amount of insight into consumer preferences, demand and needs. Seasonality Our business is subject to seasonal fluctuations in consumer usage of gardening and lawn care products. Our sales and cash flows are highest in the fall, late winter and spring months. We believe that expanding into additional geographic markets with different climates and developing new products will reduce the seasonal fluctuations in our business but there can be no assurances will be able to achieve this. Products The following table lists our product categories and their respective contribution to our sales for the twelve months ended December 31, 2012. Product Category Market Revenue (%) Soil Health Residential / Commercial / Agri-Business 20.2% Turf Fertilizers Residential / Commercial / Agri-Business 41.0% Garden & Ornamental Residential / Commercial 8.9% Garden Tools & Seeding Supplies Residential / Commercial 9.6% Pest Control Residential / Commercial 20.2% We offer a comprehensive line of products used on a wide range of plants and in a variety of situations. Our products are generally in the medium to upper price range in most categories. Based on our sales and client base, we believe our products represent good value, and that the style and quality of our fertilizers and soil conditioners compare favorably with well-known products in the lawn and garden industry. List of Products by Category Soil Health Category Garden & Ornamental Urban Soil Life Maxx™ Billy’s Organic Planting Mix™ Jackhammer Maxx™ Garden & Flower Blend™ Soil Energy™ Urban Bloom & Evergreen™ Urban Tree Care™ Turf Fertilizers Category Sunburst™ OPH Pre-Emergent™ 16-0-8 Vita-Root™ OPH Pre-Emergent™ 0-0-7 Good Day Roses™ Summer Care™ Good Night Roses™ Bio-Balance pH™ Good Health Roses™ Germinate™ Top Growth™ Pest Control Hibernate™ Eco-Cedar™ Winter Care™ Good Health Landscape™ Organic Seeding Mulch™ Good Health Roses™ Turf & Garden Warrior™ Table of Contents Intellectual Property We have chosen to safeguard the proprietary formulas used in our products by utilizing Trade Secret and Trademark intellectual property rights. We do not own patents on any of our product formulas or the processes by which our products are produced. We have the trademarked following product names: Urban Soil Life Maxx™ Garden & Flower Blend™ Jackhammer Maxx™ Urban Bloom & Evergreen™ Soil Energy™ Urban Tree Care™ OPH Pre-Emergent™ 16-0-8 Sunburst™ OPH Pre-Emergent™ 0-0-7 Vita-Root™ Summer Care™ Good Day Roses™ Bio-Balance pH™ Good Night Roses™ Germinate™ Good Health Roses™ Top Growth™ Eco-Cedar™ Hibernate™ Good Health Landscape™ Winter Care™ Good Health Roses™ Organic Seeding Mulch™ Turf & Garden Warrior™ Billy’s Organic Planting Mix™ Government Regulation Our end-use products are regulated by federal, state, and local governments, as well as various agencies thereof, including the United States Department of Agriculture, State Departments of Agriculture, State Departments of Environmental and Natural Resources and the Environmental Protection Agency. In addition to the regulations governing the sale of our end products, our current facility and any future facilities are also subject to certain regulation. Specific permit and approval requirements are set by the state and state agencies, and in some cases, local jurisdictions including but not limited to cities, towns, and counties. Any changes to our plant or procedures would likely increase the need for additional permits and the cost of operations related to acquiring permits and any additional licenses required. Certain products produced by the company may require approval and registration by the US Environmental Protection Agency (EPA). These products are most always in the insecticide, fungicide, or herbicide categories. However some of the insecticidal or fungicidal products we produce are exempt from regulation by the EPA. For example, our products Eco-Cedar™, a cedar oil based insect repellant and our product Good Health Landscape™, a sesame oil based insecticide and fungicide, are both exempt from regulation by the EPA under the 25b rule of the U.S. Insecticide, Fungicide and Rodenticide Act, related to regulation exempt components. Certain environmental regulations also affect the operation of our current manufacturing facility and will also affect operations at any future facilities. Because we blend raw materials at our manufacturing facility, we are required to register the location with the EPA, and we are also required to maintain an approved water quality permit with the state where a plant is located. To be in full compliance, we maintain and hold all required permits and certificates required by federal, state and local government regulations, where applicable. Changes in the types of products we blend together could require greater oversight by some or all of the agencies listed above. For example, if we decided to blend a restricted use chemical product (such as the herbicide: Prodiamine, for weed control), this would require that we acquire additional permits for blending restricted use pesticides, and we would likely experience increased restrictions related to our water quality permit. Any changes such as this would result in increased regulation and cost of operations. Table of Contents Approvals, Licenses and Certificates Organic Plant Health is listed as an authorized fertilizer dealer in NC, SC, GA, FL, NY, and PA. Due to the high cost of registering products in the individual states, we only register products in states when a sales opportunity is identified and developed. As we develop new products or improve existing products and identify new markets and opportunities we will register these products with the appropriate State and Federal Agencies. Since the cost of registration is expensive, we only register our products in markets or states in which we believe there is an opportunity to achieve successful distribution and sell-through of our products. The cost of registration is generally about $250 per year, per product, for initial registration. In addition, most all states require a fertilizer license (approximately $100 - $200 per state), and most states charge a monthly tonnage fee related to the quantity of product sold in that state. In all we expect to pay approximately $4,500 to $6,000 per state, per year to keep our products registered and legal for sale. As registration relates to e-commerce, we only sell our products in areas or states where our products are registered. Part of our expansion plan includes registering our products in additional locations. Eventually we hope to be able to have all our products registered in every viable market in the U.S. Employees We have approximately 4 full-time employees and 3 part-time employees to support production and sales for seasonal peaks. We have a human resource performance review system that allows personnel reviews to be carried out annually or semi-annually, depending on the length of employees’service for the Company. We have not experienced any significant labor disputes and consider our relationship with our employees to be good. Subsequent Events Share Exchange Agreement As a result of the Share Exchange with Kenactiv on January 24, 2013, we have begun integrating our operations with those of Kenactiv. Organic Plant Health will become an operating unit of Kenactiv and our headquarters were moved to Scottsdale, Arizona. Our officers were replaced by those of Kenactiv and two of our three Board members were replaced by members selected by Kenactiv. Kenactiv is currently evaluating strategic alternatives for our business. Reverse Stock Split Our Board of Directors and a majority of our shareholders approved a 50-for-1 reverse stock split of our common stock. The reverse split was effective January 23, 2013 and all references to our common stock in this Form 10-K reflect the reverse stock split. WHERE YOU CAN FIND ADDITIONAL INFORMATION In addition to this Form 10-K, we are also required to file periodic reports and other information with the Securities and Exchange Commission, including quarterly reports and annual reports which include our audited financial statements.You may read and copy any reports, statements or other information we file at the Commission’s public reference facility maintained by the Commission at treet, N.E., Washington, D.C. 20549, on official business days during the hours of 10:00am to 3:00pm. You can request copies of these documents, upon payment of a duplicating fee, by writing to the Commission. Please call the Commission at 1-800-SEC-0330 for further information on the operation of the public reference room. Our SEC filings are also available to the public through the Commission Internet site at http\\www.sec.gov. These filings may be inspected and copied (at prescribed rates) at the Commission's Public Reference Room at treet, N.E., Washington, D.C. 20549. Table of Contents You may also request a copy of our filings at no cost, by writing or telephoning us at: 7077 East Marilyn Road, Suite 140 Scottsdale, Arizona 85254 (480) 779-0046 Item 1A.Risk Factors In addition to the other information set forth in this report, you should carefully consider the following factors, which could materially affect our business, financial condition or future results. The risks described below are not the only risks facing us. Additional risks and uncertainties not currently known to us or that we currently deems to be immaterial also may materially adversely affect our business, financial condition or results of operations. Risks Related to Our Business and Industry The current economic and credit environment could have an adverse effect on demand for our products and services, which would in turn have a negative impact on our results of operations, our cash flows, our financial condition, our ability to borrow and our stock price. Generally speaking, since at least 2008, global market and economic conditions have been disrupted and volatile. Concerns over increased energy costs increased commodities costs, geopolitical issues, the availability and cost of credit, the U.S. mortgage market and a declining residential real estate market in the U.S. have contributed to this increased volatility and diminished expectations for the economy and the markets going forward. These factors, combined with volatile oil prices, declining business and consumer confidence and increased unemployment, have precipitated a global recession. It is difficult to predict how long the current economic conditions will persist, whether they will deteriorate further, and which of our products, if not all of them, will be adversely affected. These conditions, if they continue, could cause a material decrease in our sales, net income and an increase in the prices we pay for raw materials we use in producing our organic-based and natural fertilizer products and, thus, materially affect our operating results and financial condition. The weakened economic conditions, specifically the residential and commercial real estate markets, contributed to us changing our business model in mid-2009, to a manufacturer/distributor model, over the previous traditional retail model. However, there is no assurance change in our business strategy will result in adequate sales revenue to sustain our business. This reasoning goes back to our inability to afford an adequate number of experienced sales and support staff. It should be noted, however, that even with an adequate number of experienced sales and support staff, there is no assurance that sales revenues will increase, or that the number of lost customers through attrition will be reduced. The weakened economic climate also has impacted the credit market, and more specifically, the Company’s access to credit. As a young company, we have not yet achieved stability in our operations; therefore few, if any, lending institutions would consider the Company a good credit risk. This inability to obtain credit may adversely affect the company’s operations, such as limiting the Company’s ability to meet seasonal raw goods and inventory needs. If credit is extended to the Company by a financial institution, the terms and conditions may not be favorable. The industry in which we operate and market for our services is characterized by volatile commodities prices and rapid advancements in science and agriculture. Advancements in technology or the development and introduction of new products and services could render our existing products less marketable. Our business depends significantly on our ability to continually improve the performance, features, and reliability of our current fertilizer and soil conditioning products and to modify our practices to work with new technological standards in response to both evolving demand in the marketplace and competitive products and services. Our pursuit of improved performance, new features, and necessary technological advances will require substantial time and expense, and there can be no assurance that we will succeed in adapting our services to changing technology standards and customer requirements. Although we intend to support emerging manufacturing and production standards, there can be no assurance that industry standards will emerge, or if they become established, that we will be able to conform to these new standards in a timely and economic fashion and maintain a competitive position in the market. There can be no assurance that the announcement or Table of Contents introductions of new products or services by us or our competitors, or any change in industry standards will not cause customers to defer or cancel purchases of existing products or services, which could have a material adverse effect on our business, financial condition, and results of operations. The fertilizer industry is highly competitive and, if we are unable to compete successfully, our financial condition and results of operations may be adversely affected. The organic based fertilizer market is increasingly competitive and there are no substantial barriers to entry. We expect competition will intensify in the future. We believe our ability to compete successfully depends on a number of factors, including brand awareness and market presence; the quality of our advertising; the pace of expansion into new markets; the pricing policies of our competitors and suppliers; the features, ease of use and timing of introductions of our new products by us and our competitors; our ability to establish co-marketing relationships; and industry and general economic trends. We may not be able to continue to compete effectively with our existing competitors, or compete effectively with new competitors. In addition, some of our competitors may acquire or have more financial and other resources than we do. If we fail to compete effectively, our business operations and financial condition will suffer. We have limited operating history upon which to base an evaluation of our business and prospects. We may not be successful in our efforts to grow our business and to earn increased revenues. We had an accumulated deficit of $2,652,736 as of December 31, 2012, and had a net loss of $1,401,300 for the year ended December 31, 2012. An investment in our securities represents significant risk and you may lose all or part your investment. Although the business is nearly six years old, much of the six years have been spent enduring a deep recession and uncertain economic climate. The business is young and has not lived through multiple cycles of economic growth and contraction. As such, there is no significant track record with which an investor might be able to assume or predict how the company might perform. Due to the limited operating history of the company there can be no assurance that the company will generate adequate revenues and cash flow to sustain the business. Further, our limited operating history has not allowed us to build a reliable sales and support system, on which the company could adequately predict future sales and growth. Even though the company believes it will be able to hire the right people to develop a successful system, there is no assurance that one will be developed, and if one is there is no assurance it will be successful. Therefore, our business and prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development, particularly companies providing services to a rapidly evolving market. As a result, management may be unable to adjust its spending in a timely manner to compensate for any unexpected revenue shortfall. This inability could cause net losses in a given period to be greater than expected. An investment in our securities represents significant risk and you may lose all or part your entire investment. Raw materials or production related expenses variations could adversely affect operating results and expenses. Prices for certain of our raw materials have recently increased due to the global demand and increased interest in organic based fertilizers. A drastic increase in raw materials costs could force us to completely restructure our business model, including increasing the sales prices of our products and could result in substantial losses. In anticipation of potential increases, we have contacted major raw goods suppliers to forge strategic alliances. However, we have not yet formed any such alliance, and there is no guarantee that such an alliance will ever be formed in the future or that it will assure us cost effective prices for raw materials. Our customers that make purchases on account, may not pay their outstanding balances when due. Prior to offering credit to customers who wish to purchase products on account, customer completes a credit application with references. Based on the information collected, we determine whether a credit line should be established for a customer. If a credit line is established, the customer will be given payment terms (payment terms typically require customers to pay for their purchases within 30 days from the date of invoice), and expected to keep their accounts in good standing. Although a credit review is performed on every new customer applying to purchase products on account, there is no assurance that we Table of Contents will make and accurate assessment of a customer’s ability to pay or that customers will pay their outstanding balances in a timely manner, if ever. We expect to incur significant losses for the near future, and we may never operate profitably. From inception through December 31, 2012, we have incurred an accumulated net loss of approximately $2,652,736. There is no assurance that our operations will ever become profitable. We could fail to remain a going concern. We will need to raise additional capital to fund our operations through the near term, and we do not have any commitments for that capital. There exists substantial doubt regarding our ability to continue as a going concern. Our independent registered public accounting firm has added an emphasis of matter paragraph to their report for our fiscal year ended December31, 2012 with respect to our ability to continue as a going concern. Our consolidated financial statements have been prepared on the basis of a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. If we became unable to continue as a going concern, we would have to liquidate our assets and we might receive significantly less than the values at which they are carried on our consolidated financial statements. The inclusion of a going concern modification in our independent registered public accounting firm’s audit opinion for the year ended December31, 2012 may materially and adversely affect our stock or our ability to raise new capital. As reflected in our consolidated financial statements, for the years ended December 31, 2012 and 2011, we incurred a net loss of $1,401,300 and $469,990, respectively, and as of December 31, 2012, had an accumulated deficit of $2,652,736, and had negative working capital of $857,927. We will need additional capital and/or increased sales to execute our business strategy, and if we are unsuccessful in either raising additional capital or achieving desired sales levels we will be unable to fully execute our business strategy on a timely basis, if at all. If we raise additional capital through the issuance of debt securities, the debt securities may be secured and any interest payments would reduce the amount of cash available to operate and grow our business. If we raise additional capital through the issuance of equity securities, such issuances will likely cause dilution to our stockholders, particularly if we are required to do so during periods when our common stock is trading at historically low price levels. Additionally, we do not know whether any financing, if obtained, will be adequate to meet our capital needs and to support our growth. If we are unsuccessful in raising additional capital, we may be unable to fully execute our business strategy on a timely basis, if at all. If adequate capital cannot be obtained on satisfactory terms, we may curtail or delay implementation of updates to our facilities, delay expansion into new markets, delay development of new products, delay implementation of new branding, product packaging and marketing efforts and limit our sales capabilities, any of which could cause our business to fail. We will need to obtain additional capital to complete subsequent stages of our business plan, including expanding our businesses. We presently have limited operating capital. Current revenue from our wholesale and retail operations, as well as from our web site is not sufficient to expand the business or maintain our presence in the market. To meet future capital requirements necessary for the expansion of our business, our Board of Directors and we may issue, without a vote of stockholders, additional securities with rights, terms and preferences which could adversely affect stockholder rights. Additional financing will likely cause dilution to our stockholders and could involve the issuance of securities with rights senior to our currently outstanding shares. There is no assurance that such financing will be sufficient or that the terms will be acceptable to us and at such times as required, or that we will be able to obtain the additional financing required, if any, for the continued operation and growth of our business. Any inability to raise necessary capital will have a material adverse effect on our ability to implement our business strategy and will have a material adverse effect on our revenues and net income. Because we will require additional capital to expand, our failure to obtain necessary financing will impair our growth. Many factors may, however, affect our cash needs, including our possible failure to generate sufficient revenues from operations. In addition, if less than all Shares are sold, we may not have sufficient capital to fund operations until sufficient revenues are being generated and may be unable to find suitable financing on terms acceptable to us. This event would significantly increase the risk to those persons who invest in this offering. Table of Contents We are exposed to risks from legislation requiring companies to evaluate internal control over financial reporting. Section404 of the Sarbanes-Oxley Act of 2002 (“Section404”) required our management to start reporting on the operating effectiveness of our internal control over financial reporting for the years ended December31, 2012 and 2011. We must continue an ongoing program of system and process evaluation and testing necessary to comply with these requirements. We expect that this program will require us to incur significant expenses and to devote additional resources to Section404 compliance on an ongoing annual basis. We cannot predict how regulators will react or how the market prices of our securities will be affected in the event that our Chief Executive Officer and Chief Financial Officer determine that our internal control over financial reporting is not effective as defined under Section404. Our future success is dependent on existing key employees and hiring and assimilating new key employees; our inability to attract or retain key personnel in the future would materially harm our business and results of operations. Our success depends on the continuing efforts and abilities of our current management team. In addition, our future success will depend, in part, on our ability to attract and retain highly skilled employees, including management, technical and sales personnel. We may be unable to identify and attract highly qualified employees in the future. In addition, we may not be able to successfully assimilate these employees or hire qualified personnel to replace them if they leave the Company. The loss of the services of any of our key personnel, the inability to attract or retain key personnel in the future, or delays in hiring required personnel could materially harm our business and results of operations. As co-founder, president and CEO of the Company, Mr. Styles played a significant role in the Company. Mr. Styles was the visionary behind the development of the Company’s products, and he was the inspiration behind the philosophical and educational approach we take with all of our customers. In addition, as a 5th generation farmer with decades of experience, Mr. Styles’ personal knowledge base is the primary resource from which most of the product formulas, application instructions, plant care protocols and care practices are derived. Subsequent to the Share Exchange with Kenactiv, Mr. Styles’ role will evolve into that of spokesman for the Organic Plant Health brand. Mr. Styles will focus on educating customers, retailers and distributors about organic plant and about our products. Our inability to retain the services of Mr. Styles could severely impact our ability to continue operations. We may be unable to contract with suitable third parties to manufacture our products which could result in material delays, quality issues, increased costs and loss of business opportunities, which may negatively impact our product margins and profitability. Part of our strategy is to utilize third party manufacturers to reduce our capital needs and to allow for greater production capacity to meet potential increases in demand for our products. We may also experience quality control issues as we outsource manufacturing of our products. Any substantial increase in manufacturing costs or quality issues could adversely affect our business, reduce our revenue, income and available cash, all of which could result in reducing financial condition by a loss of business opportunities. We may also be unable to find third-parties who are willing or able to produce our products or the quantity of products we need to grow our business. If we are unable to find third-parties to manufacture our products in sufficient quantities it could adversely affect our business. Failure to enhance our brand recognition could have a material adverse effect on our business and results of operations. We believe we will need to expend significant time, effort and resources to enhance the recognition of our brands. We believe developing our brand is important to our sales and marketing efforts. If we fail to enhance the recognition of our brands, it could have a material adverse effect on our ability to sell our products and adversely affect our business and results of operations. If we fail to develop a positive public image and reputation, our business with our existing customers could decline and we may fail to develop additional business, which could adversely affect our results of operations. Table of Contents Becausewe depend on retailers or wholesalers to market our products, any problems encountered by these third parties, or our failure to maintain relationships with these third parties or to establish relationships with additional third parties, could adversely affect our business. As our business becomes more reliant on distribution we also become more reliant on third-party distributors. Some of these distributors maintain relationships with hundreds or thousands of retailers who could buy our products. If one of these third-party distributors encounters financial difficulty, changes their business strategy, fails to maintain relationships with as many retailers, ceases to exist or decides not to represent our products we could lose sales to hundreds or thousands of retailers. These third-party distributors often represent other, competing, lawn and garden care products, both organic and non-organic. Product manufacturers often offer incentives and special promotion offers to encourage third-party distributor’s sales reps to push their products over other competing products they also represent. If we are not willing, or unable, to match or beat the incentives offered by other manufacturers it could adversely affect our profit margins and results of operations. Our products address different markets and can be offered through multiple sales channels. Addressing each market effectively will require sales and marketing resources tailored to the particular market and to the sales channels that we choose to employ, and we may not be able to develop such specialized marketing resources. Defects in our products or failures in quality control could impair our ability to sell our products or could result in product liability claims, litigation and other significant events involving substantial costs. Detection of any significant defects in our products or failure in our quality control procedures may result in, among other things, delay in time-to-market, loss of sales and market acceptance of our products, diversion of development resources, and injury to our reputation. The costs we may incur in correcting any product defects may be substantial. Additionally, errors, defects or other performance problems could result in financial or other damages to our customers, which could result in litigation. Product liability litigation, even if we prevail, would be time consuming and costly to defend, and if we do not prevail, could result in the imposition of a damages award. We presently maintain product liability insurance; however, it may not be adequate to cover any claims. Changes in environmental regulations or violations of such regulations could result in increased expense and could have a material negative effect on our financial performance. We are subject to extensive air, water and other environmental regulations and need to maintain our environmental permits, and may need to obtain additional environmental permits. If for any reason any of these permits are not maintained or granted, it may negatively affect our business. Additionally, any changes in environmental laws and regulations, both at the federal and state level, could require us to spend considerable resources in order to comply with future environmental regulations. Our failure to comply with environmental regulations could cause us to lose our required permits, which could cause the interruption or cessation of our operations. Furthermore, the expense of compliance could be significant enough to adversely affect our operation and have a material negative effect on our financial performance. Our facilities require certain permits to operate, which we may not be able to obtain at all or obtain on a timely basis. We have obtained the permits and approvals required to operate our facilities. We may not be able to secure all the necessary permits for future facilities on a timely basis or at all, which may prevent us or potential licensees from operating such facilities according to our business plan. For future facilities, particularly in the organic fertilizer areas, we may need certain permits to operate solid waste or recycling facilities, as well as permits for our sewage connection, water supply, land use, air emission, and wastewater discharge. The specific permit and approval requirements are set by the state and the various local jurisdictions, including but not limited to city, town, county, township, and state agencies having control over the specific properties. Permits once given may be withdrawn. Inability to obtain or maintain permits to construct, operate or maintain our facilities will severely and adversely affect our business. Table of Contents The communities where our facilities may be located may be averse to hosting waste handling and manufacturing facilities. Local residents and authorities in communities where our facilities may be located may be concerned about odor, vermin, noise, increased truck traffic, air pollution, decreased property values, and public health risks associated with operating a manufacturing facility in their area. These constituencies may oppose our permitting applications or raise other issues regarding our proposed facilities or bring legal challenges to prevent us from constructing or operating facilities. If we make any acquisitions or enter into a merger or similar transaction, our business may be negatively impacted. Although we have no present plans for any specific acquisition, in the event that we make acquisitions, we could have difficulty integrating the acquired companies’ personnel and operations with our own. In addition, the key personnel of the acquired business may not be willing to work for us. We cannot predict the effect expansion may have on our core business. Regardless of whether we are successful in making an acquisition, the negotiations could disrupt our ongoing business, distract our management and employees and increase our expenses. In addition to the risks described above, acquisitions, mergers and other similar transactions are accompanied by a number of inherent risks, including, without limitation, the following: • the difficulty of integrating acquired products, services or operations; • the potential disruption of the ongoing businesses and distraction of our management and the management of acquired companies; • the difficulty of incorporating acquired rights or products into our existing business; • difficulties in disposing of the excess or idle facilities of an acquired company or business and expenses in maintaining such facilities; • difficulties in maintaining uniform standards, controls, procedures and policies; • the potential impairment of relationships with employees and customers as a result of any integration of new management personnel; • the potential inability or failure to achieve additional sales and enhance our customer base through cross-marketing of the products to new and existing customers; • the effect of any government regulations which relate to the business acquired; and • potential unknown liabilities associated with acquired businesses or product lines, or the need to spend significant amounts to retool, reposition or modify the marketing and sales of acquired products or the defense of any litigation, whether or not successful, resulting from actions of the acquired company prior to our acquisition. Our business could be severely impaired if and to the extent that we are unable to succeed in addressing any of these risks or other problems encountered in connection with these acquisitions, many of which cannot be presently identified, these risks and problems could disrupt our ongoing business, distract our management and employees, increase our expenses and adversely affect our results of operations. In connection with the Share Exchange Agreement with Kenactiv, the Company will be adding new products to its business.It is uncertain whether the Company and Kenactiv can effectively implement their business models. The Company and Kenactiv each utilize their own business models.It is uncertain whether these models can be effectively integrated, and whether the Company can benefit from the Share Exchange Agreement in the manner the Company’s management anticipates. The development of alternatives to Kenaf may prevent the growth of Kenactiv’s sales. Kenactiv manufactures, imports and distributes products derived primarily from the kenaf plant. Kenactiv’s products replace many petroleum, wood and other less sustainable natural products used in packaging, plastic composites, automotive parts, textiles and oil and gas drilling.Should other alternatives to such products become more attractive to customers, Kenactiv’s Kenaf business may not grow. Table of Contents Risks Related to Ownership of our Common Stock Volatility in our common stock price may subject us to securities litigation. Stock markets, in general, have experienced, and will likely continue to experience, significant price and volume volatility, and the market price of our common stock may continue to be subject to similar market fluctuations unrelated to our operating performance or prospects. This increased volatility, coupled with depressed economic conditions, could continue to have a depressing effect on the market price of our common stock. The following factors, many of which are beyond our control, may influence our stock price: • our ability to grow the business; • announcements of technological or competitive developments; • actual or anticipated fluctuations in our quarterly operating results; • changes in financial estimates by securities research analysts; • changes in the economic performance or market valuations of our competitors; • additions or departures of our executive officers or other key personnel; • acquisitions, mergers or other similar transactions; • release or expiration of lock-up or other transfer restrictions on our outstanding common stock; and • sales or perceived sales of additional shares of our common stock. In addition, the securities market has, from time to time, experienced significant price and volume fluctuations that are not related to the operating performance of particular companies. Any of these factors could result in large and sudden changes in the volume and trading price of our common stock and could cause our stockholders to incur substantial losses. In the past, following periods of volatility in the market price of a company’s securities, stockholders have often instituted securities class action litigation against that company. If we were involved in a class action suit or other securities litigation, it would divert the attention of our senior management, require us to incur significant expense and, whether or not adversely determined, could have a material adverse effect on our business, financial condition, results of operations and prospects. Our common stock is currently quoted on the OTC bulletin board quotation market under the symbol “OPHI”. To date, however, trading activity in our common stock has been extremely limited. There is no assurance as to the depth or liquidity of any such market or the prices at which holders may be able to sell the securities. Our common stock is on the OTC bulletin board quotation market under the symbol “OPHI”. To date, however, trading activity in our common stock has been extremely limited. There is also no assurance as to the depth or liquidity of any such market or the prices at which holders may be able to sell the securities. An investment in our stock may be totally illiquid and investors may not be able to liquidate their investment readily or at all when they need or desire to sell. If we issue shares of preferred stock, holders of our common stock could be diluted or subordinated to the rights of the holders of preferred stock. Our Board of Directors is authorized by our Certificate of Incorporation to establish classes or series of preferred stock and fix the designation, powers, preferences and rights of the shares of each such class or series without any further vote or action by our stockholders. Any shares of preferred stock so issued could have priority over our common stock with respect to dividend or liquidation rights. The issuance of shares of preferred stock, or the issuance of rights to purchase such shares, could be used to discourage an unsolicited acquisition proposal. For instance, the issuance of a series of preferred stock might impede a business combination by including class voting rights that would enable a holder to block such a transaction. In addition, under certain circumstances, the issuance of preferred stock could adversely affect the voting power of holders of our common stock. Although our Board of Directors is required to make any determination to issue preferred stock based on its judgment as to the best interests of our stockholders, our Board could act in a manner that would discourage an acquisition attempt or other transaction that some, or a majority, of our stockholders might believe to be in their best interests or in which such stockholders might receive a premium for their stock over the then-market price of such stock. Presently, our Board of Directors does not intend to seek stockholder approval prior to the issuance of currently authorized preferred stock, unless otherwise required by law or applicable stock exchange rules. Although we have no plans to issue any additional shares of preferred stock or to adopt any new series, preferences or other classification of preferred stock, any such action by our Board of Directors or issuance of preferred stock by us could dilute your investment in our common stock and warrants or subordinate your holdings to such shares of preferred stock. Table of Contents Future issuances or sales, or the potential for future issuances or sales, of shares of our common stock, the conversion of preferred stock into our common stock, or the conversion of convertible notes into our common stock, may cause the trading price of our securities to decline and could impair our ability to raise capital through subsequent equity offerings. In the past we issued a significant number of shares of our common stock, preferred stock convertible into shares of our common stock, and convertible notes that may be converted into our common stock in connection with various financings and the repayment of debt, and we may continue to do so in the future. The additional shares of our common stock issued and to be issued in the future upon the conversion of debt could cause the market price of our common stock to decline, and could have an adverse effect on our earnings per share if and when we become profitable. We have issued a significant amount of notes payable which entitles the holder to convert the note principal and accrued interest to shares of our common stock. One note allows the holder to convert to common stock at $.10 per share. Certain of these notes allow the holder to convert to common stock at substantial discounts to the then current market price of our common stock. We do not anticipate paying cash dividends on our common stock in the foreseeable future. We do not anticipate paying cash dividends in the foreseeable future on shares of our common stock. Presently, we intend to retain all of our earnings, if any, to finance development and expansion of our business. Consequently, your only opportunity to achieve a positive return on your investment in us will be if the market price of our common stock appreciates. Our principal stockholder controls our business affairs, so you will have little or no participation in our business affairs. Subsequent to the Share Exchange Agreement with Kenactiv, Kenactiv holds over 97% of our outstanding common stock and has full control over the affairs of the Company. Kenactiv will be able to continue to elect over a majority of our directors and to determine the outcome of the corporate actions requiring shareholder approval, regardless of how additional security holders of the Company may vote. The investors will have no ability to influence corporate actions. Our stock is a penny stock. Trading of our stock may be restricted by the SEC’s penny stock regulations and the FINRA’s sales practice requirements, which may limit a stockholder’s ability to buy and sell our stock. Our common shares may be deemed to be "penny stock" as that term is defined in Regulation Section "240.3a51-1" of the Securities and Exchange Commission (the "SEC"). Penny stocks are stocks: (a) with a price of less than U.S. $5.00 per share; (b) that are not traded on a "recognized" national exchange; (c) whose prices are not quoted on the NASDAQ automated quotation system (NASDAQ - where listed stocks must still meet requirement (a) above); or (d) in issuers with net tangible assets of less than U.S. $2,000,000 (if the issuer has been in continuous operation for at least three years) or U.S. $5,000,000 (if in continuous operation for less than three years), or with average revenues of less than U.S. $6,000,000 for the last three years. Section "15(g)" of the United States Securities Exchange Act of 1934, as amended, and Regulation Section "240.15g(c)2" of the SEC require broker dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor’s account. Potential investors in the Company’s common shares are urged to obtain and read such disclosure carefully before purchasing any common shares that are deemed to be "penny stock". Moreover, Regulation Section "240.15g-9" of the SEC requires broker dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker dealer to: (a) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (b) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (c) provide the investor with a written statement setting forth the basis on which the broker dealer made the determination in (ii) above; and (d) receive a signed and dated copy of such statement from the investor confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives. Compliance with these requirements may make it more difficult for investors in the Company’s common shares to resell their common shares to third parties or to otherwise dispose of them. Security holders should be aware that, according to Securities Table of Contents and Exchange Commission Release No. 34-29093, dated April 17, 1991, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include: (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (iii) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (iv) excessive and undisclosed bid-ask differential and mark-ups by selling broker-dealers; and (v) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. As an issuer of “penny stock”, the protection provided by the federal securities laws relating to a forward-looking statement does not apply to us and as a result we could be subject to legal action. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to issuers of penny stocks. As a result, if we are a penny stock, we will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by us contained a material misstatement of fact or was misleading in any material respect because of our failure to include any statements necessary to make the statements not misleading. Such an action could hurt our financial condition. The issuance of any of our equity securities pursuant to any equity compensation plans we intend to adopt may dilute the value of existing stockholders and may affect the market price of our stock. In the future, we may issue to our officers, directors, employees and/or other persons equity based compensation under any equity based compensation plan we intend to adopt to provide motivation and compensation to our officers, employees and key independent consultants. The award of any such incentives could result in an immediate and potentially substantial dilution to our existing stockholders and could result in a decline in the value of our stock price. The exercise of these options and the sale of the underlying shares of common stock and the sale of stock issued pursuant to stock grants may have an adverse effect upon the price of our stock. Item 1B.Unresolved Staff Comments None. Item 2.Properties Our operating facilities consist of an 18,000 square foot production and office facility in Charlotte, North Carolina; and a 3,000 square foot retail store, with an additional 3,000 square feet of warehouse and office space in Matthews, North Carolina. We believe that our existing facilities are well maintained, in good operating condition and sufficient to support growth of the business. As we continue to analyze our business we will re-evaluate our facility needs which could include relocating or closing locations, including our retail store. Item 3.Legal Proceedings We are not currently a party to any material legal or administrative proceedings. We are not aware of any material legal or administrative proceedings threatened against us. From time to time, we may be subject to various legal or administrative proceedings arising in the ordinary course of our business. Item 4.Mine Safety Disclosures None. Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Trading Market for Common Equity Our common stock is quoted on the Electronic Bulletin Board under the symbol, OPHI. Trading of our common stock in the over-the-counter market has been limited and sporadic and the quotations set forth below are not necessarily indicative of actual market conditions. Further, these prices reflect inter-dealer prices without retail mark-up, mark-down, or commission, and may not necessarily reflect actual transactions. The following tables set forth the high and low sale prices (adjusted for the 50 for 1 reverse stock split effective January 23, 2013) for our common stock as reported on the Electronic Bulletin Board for the periods indicated. Fourth Quarter Third Quarter Second Quarter First Quarter 2012 price range per share $
